Citation Nr: 1130566	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right eye disability, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a right eye disability.  The Board remanded the claim for further development in January 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claim for service connection for a right eye disability, to include as secondary to service-connected diabetes mellitus.  

The Veteran contends that he is entitled to service connection for a right eye disability that is due to or aggravated by service, or in the alternative, is secondary to his service-connected diabetes mellitus.  Service connection is currently in effect for diabetes mellitus, rated as 20 percent disabling, and peripheral neuropathy of the right and left lower extremities, rated as 10 percent disabling.  

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, a Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

On VA examination in June 2007, the examiner diagnosed bilateral post-operative status cataract intraocular lens surgery; right hemianopsia; and diabetes mellitus type II, apparently controlled with diet.  The examiner observed that on service entrance examination and on separation from service, decreased visual acuity was noted with no apparent aggravation.  The examiner indicated that the amblyopia, noted on separation from service, was congenital.  The examiner concluded that the Veteran's current diminished visual acuity in the right eye, identified as right hemianopic field defect of the right eye, was the result of a nonservice-connected stroke in April 2006.  The examiner determined that the Veteran's service-connected diabetes mellitus type II, with a history of smoking and hypertension, was a relatively small contributor to the stroke that resulted in the right hemianopic condition.  Accordingly, the right hemianopsia and the decreased vision of the right eye were less likely than not a result of the service-connected diabetes mellitus type II.  However, the examiner did not discuss whether the Veteran's right eye disability was aggravated by his service-connected diabetes mellitus type II.

The Board therefore remanded the claim for service connection for a right eye disability in January 2010 for a VA addendum opinion from the June 2007 VA examiner to determine whether the Veteran's right eye disability was aggravated by his service-connected diabetes mellitus type II.  In a February 2010 addendum, the VA examiner who had previously examined the Veteran again observed that on service entrance examination and on separation from service, the Veteran had decreased vision in the right eye with no aggravation or change in vision from induction to separation.  The examiner stated that the Veteran currently had decreased right eye vision that had been caused by a stroke in the occipital region in the brain, which produced a right hemianopsia.  The examiner opined that it was less likely as not that the decreased right eye vision was related to the Veteran's service-connected diabetes mellitus type II because there had been no change in the right eye vision from entrance or separation from service.  Additionally, the examiner noted the lack of evidence of any diabetic retinopathy after the Veteran developed diabetes mellitus.  However, the examiner explained that upon reconsideration and re-examination of the evidence, his original statement finding that the right hemianopsia was less likely as not a result of the diabetes mellitus had been speculation on his part.  He concluded that a medical opinion from an endocrinologist was instead needed to determine whether or not the Veteran's service-connected diabetes mellitus type II had caused, contributed to, or aggravated his stroke in the occipital lobe of the brain.  

Therefore, based on the VA examiner's recommendation, in order to make an accurate assessment of the Veteran's entitlement to service connection for his right eye disability, it is necessary to have an additional medical opinion from an endocrinologist based upon a thorough review of the record that reconciles the questions of whether the Veteran's current right eye disability was aggravated by his service-connected diabetes mellitus type II and whether the service-connected diabetes mellitus type II caused the stroke in the occipital region of the brain which led to the Veteran's right hemianopsia.  The Board thus finds that another examination and opinion by an endocrinologist addressing the relationship between the Veteran's right eye disability and his service-connected diabetes mellitus type II is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an endocrinologist to determine whether there is any relationship between any current right eye disability and the Veteran's service-connected diabetes mellitus type II.  The examiner should review the claims folder and the examination report should note that review.  The examiner should diagnose all right eye disabilities present.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right eye disability has been aggravated by the Veteran's service-connected diabetes mellitus type II.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus caused, contributed to, or aggravated his stroke in the occipital region of the brain, which the June 2007 and February 2010 VA examiner has found to be the likely cause of the Veteran's current right eye hemianopsia.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided. 
 
2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  
 
The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


